 Case 3:20-cv-00108-JPG Document 38 Filed 08/13/20 Page 1 of 2 Page ID #100




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

 STEVEN RUSSELL, #34153,                          )
                                                  )
                Plaintiff,                        )
                                                  )
 vs.                                              )   Case No. 20-cv-00108-JPG
                                                  )
 RACHEL BRAUN and                                 )
 MADISON COUNTY JAIL                              )
 ADMINISTRATOR,                                   )
                                                  )
                Defendants.                       )

                                PRELIMINARY INJUNCTION

GILBERT, District Judge:

       In the Order Granting Preliminary Injunction, this Court found that Plaintiff is entitled to a

preliminary injunction, as follows:

       DEFENDANTS ARE HEREBY ORDERED, pursuant to Federal Rules of Civil

Procedure 65(a) and (d), to send Plaintiff to a licensed dentist for further evaluation and treatment

of his lost filling, rotten tooth, cracked molar, and dental pain/infection on or before

SEPTEMBER 2, 2020.

       DEFENDANTS ARE FURTHER ORDERED to file a written notice on or before

SEPTEMBER 16, 2020, advising the Court of the date and time of Plaintiff’s dental appointment;

Defendants shall also advise the Court in the event of any change(s) in the appointment date or

time, indicating all steps taken to reschedule the appointment (with the same or alternative

provider) and all steps taken to ensure compliance with this Order.

       DEFENDANTS ARE FURTHER ORDERED to file a written notice with the Court

regarding what, if any, diagnosis and treatment plan was recommended, implemented, and/or

completed for Plaintiff within fourteen (14) days after Plaintiff’s dental appointment.

                                                 1
Case 3:20-cv-00108-JPG Document 38 Filed 08/13/20 Page 2 of 2 Page ID #101




    IT IS SO ORDERED.

    DATED: August 13, 2020
                                        s/J. Phil Gilbert
                                        J. PHIL GILBERT
                                        United States District Judge




                                    2
